Title: To George Washington from Nicholas Pariset, 10 October 1790
From: Pariset, Nicholas
To: Washington, George



[Delaware, c.10 October 1790]

The Petition of Nicholas Pariset late Inspector of the Commissary’s department of the Allied Army Commanded by the Count de Rochambeau in America, Humbly Shewed,
That, the infinite and unexampled fatherly goodness and benevolence with which your Excellency has ever deigned to permit every Citizen of America to approach your honorable Person, have emboldened your Exellency’s Petitioner to humbly Supplicate and implore your Excellency’s protection.
  Your Excellency’s Petitioner, had the honor to Serve in the french Army, as well in France, as while under your Excellency’s Command, in the quality of Cadet of Dragöon and afterwards of Inspector of the Commissary’s Department directed by Commissary General Daure. Your Excellency’s Petitioner was the person who with 13. french soldiers defended the descent of the naval british forces and assisted in preventing them from burning Several american Vessels loaded with Your Exellency’s Amunition at Tarry-town, where he was posted for the management and guard of the stores of the french Army, and where; unfortunately one of the men with him Killed one officer belonging to Colonel Sheldon’s legion of horse, whom Your Excellency had Sent to Succour the Place. Your Excellency’s Petitioner

a few months before the departure of the French Army, married an American with whom he has lived Since. Your Excellency’s Petitioner being bound by this most Sacred tye, resigned his Employment when the Army left America. And the Kind treatment and the Several donations and favours his General the Count de Rochambeau was good enough to bestow on Your Excellency’s Petitioner, evince his Approbation of his Services while he had the Honor to Serve under him.
Your Excellency’s Petitioner’s present Situation is far different. Over-burthened with a numerous family of Children, withouth assured means of Subsistance, Children, that he is bound by all that is most Sacred, to raise and educate in the fear and love of God and their Social duty, which has ever been the Constant care and attention of Your Excellency’s Petitioner, but a Series of misfortunes and losses has frustrated his Paternal endeavours.
May it please, Your Excellency, the father, benefactor and Author of the liberty and freedom of the good People of America, to grant unto Your Excellency’s Petitioner an Employment in Some of the offices of the New Constitution Your Excellency has So wisely and So happily given to our American government, that will afford Your Excellency’s Petitioner and his family a Subsistance. Perhaphs his feeble talents in the English and french languages, might be of Some Service to the Honorable the Secretary of Foreign affairs; or to Some of your Excellency’s ambassadors in the foreigns Courts. Your Excellency’s Petitioner will ever pray.
